The principal criticism of the opinion has been directed to the following sentence: "In other words, the disputed decree is held to sound in money and not in useless figures of inventory or cost values that may be found by resort to other parts of the record of the case. The decree is a judgment for money and not for securities in specie." It is not believed that this sentence imposes upon trustees any new or greater liability than that which has been recognized by trustees generally. In fact it is difficult to perceive the basis for objection to charging a trustee in accordance with the tenor of his own account. The criticisms leveled against the opinion have dealt rather with its supposed implications and the problems of accounting which are thought to be involved.
The requirement that a trustee ordinarily be charged with a balance of values stated in terms of money is an aid in determining  the efficiency and the integrity of his administration. It is not intended that he be burdened with a needlessly meticulous disclosure of facts. As a trustee must deliver the res with which he is entrusted, it is not always necessary that he note in his accounts appreciations in value over inventories or previously found balances. Securities fluctuate from time to time. If a trustee can produce values totaling the balance with which he is charged, it may be unimportant that he state in his account the precise value at the time of each security held unless the judge of probate on motion or otherwise so orders. If a lessening of the total of an estate occurs after the decree and before delivery of the trust fund, any danger of a wrongful liability may be obviated by a new account if a release cannot be obtained by informal explanations. Again, delivery may be made before the allowance of the account. Wasteful conversion of the fund into cash ordinarily is neither required nor is it proper administration.
The Legislature of 1947 amended the statutory provisions concerning accounts of trustees. Laws, 1947, c. 264. The requirement for an annual account of income and profit found in paragraph II of section 1 of chapter 363 of the Revised Laws was qualified in section 3 of said chapter 264 by the words, "unless excused by the judge of *Page 10 
probate as provided by law." Section 4 of said chapter 264 supplements section 18 of chapter 363 of the Revised Laws by inserting at the beginning of said section the following sentence: "Every trustee shall file in the probate office an annual account of administration, unless upon petition he is excused by the judge of probate; but in no event shall he be excused for a period longer than three years." The only other material change in this section 18 of chapter 363 of the Revised Laws relating to the filing of accounts is to substitute "final account" for "account." Doubt has arisen as to the meaning of "annual account of administration" in the statute as amended. Since effect should be given to section 3 of chapter 264 of the Laws of 1947 and it is unreasonable to hold that the Legislature intended that trustees should each year file two accounts, one of income and profit and the other a complete account of the trust estate, it is evident that by "annual account of administration" is meant the account of annual income and profit provided for in section 3 of chapter 264 of the Laws of 1947. The present opinion is concerned with a final account by the executrix of a deceased trustee. Final accounts should also be filed at the expiration of a trust and whenever a trustee severs his connection by reason of resignation, removal or otherwise. Items of depreciation need not appear in accounts of income and profit but only in those that are final and whenever such accounting may be required by the Judge of Probate because of special circumstances.
Former result affirmed.
DUNCAN J., did not sit: the others concurred.